                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE DIVISION

In re:                                                           Case No. 15-16758-ABA
         TARVEL D. JOHNSON

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Isabel C. Balboa, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/14/2015.

         2) The plan was confirmed on 06/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/26/2019.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,665.00.

         10) Amount of unsecured claims discharged without payment: $14,747.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Receipts:

           Total paid by or on behalf of the debtor                     $37,182.29
           Less amount refunded to debtor                               $14,634.26

NET RECEIPTS:                                                                                                  $22,548.03



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,500.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $1,723.46
     Other                                                                           $850.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                               $5,073.46

Attorney fees paid and disclosed by debtor:                          $1,000.00



Scheduled Creditors:
Creditor                                                Claim         Claim           Claim        Principal         Int.
Name                                    Class         Scheduled      Asserted        Allowed         Paid            Paid
AMERICAN INFOSOURCE, LP             Unsecured               455.00           NA              NA            0.00             0.00
APEX ASSET MANAGEMENT, LLC          Unsecured                20.00        748.60          748.60         748.60             0.00
ATLAS ACQUISITIONS, LLC             Unsecured                  NA         575.00          575.00         575.00             0.00
ATLAS ACQUISITIONS, LLC             Unsecured                  NA         590.00          590.00         590.00             0.00
C&H COLLECTION SERVICES, INC.       Unsecured               460.00           NA              NA            0.00             0.00
CASHPOINT                           Unsecured               500.00           NA              NA            0.00             0.00
CAVALRY SPV I, LLC                  Unsecured               580.00        579.44          579.44         579.44             0.00
CERASTES, LLC                       Unsecured             1,934.00           NA              NA            0.00             0.00
CERASTES, LLC                       Unsecured               120.00           NA              NA            0.00             0.00
CERASTES, LLC                       Unsecured               150.00           NA              NA            0.00             0.00
CITY OF CAMDEN                      Secured               1,100.00           NA           331.27         331.27             0.00
CITY OF CAMDEN WATER & SEWER        Secured               1,000.00          0.00        1,000.00       1,000.00             0.00
CLERK OF THE COURT FOR:             Secured               9,000.00           NA         2,745.00       2,745.00             0.00
COOPER UNIVERSITY PHYSICIANS        Unsecured               248.00           NA              NA            0.00             0.00
ENHANCED RECOVERY COMPANY, L        Unsecured               848.00           NA              NA            0.00             0.00
ISABEL C. BALBOA (CREDITOR)         Unsecured                  NA            NA              NA            0.00             0.00
JPMORGAN CHASE BANK, N.A.           Secured               4,000.00      3,559.24        3,822.01       3,822.01             0.00
NJSVS                               Unsecured             2,762.00      2,615.00        2,615.00       2,615.00             0.00
ONEMAIN FINANCIAL GROUP, LLC        Unsecured             4,765.00           NA              NA            0.00             0.00
PETRO OIL, INC.                     Unsecured             2,885.00           NA              NA            0.00             0.00
PREMIER BANKCARD                    Unsecured               882.00           NA              NA            0.00             0.00
U.S. BANK CUST PRO CAPITAL FUND     Secured              11,300.00     25,160.38        4,468.25       4,468.25             0.00
WESTERN SKY FINANCIAL, LLC          Unsecured             1,500.00           NA              NA            0.00             0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00               $0.00                $0.00
        Mortgage Arrearage                                        $2,745.00           $2,745.00                $0.00
        Debt Secured by Vehicle                                   $3,822.01           $3,822.01                $0.00
        All Other Secured                                         $5,799.52           $5,799.52                $0.00
 TOTAL SECURED:                                                  $12,366.53          $12,366.53                $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00              $0.00
         Domestic Support Ongoing                                      $0.00                $0.00              $0.00
         All Other Priority                                            $0.00                $0.00              $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                      $5,108.04            $5,108.04               $0.00



 Disbursements:

          Expenses of Administration                                    $5,073.46
          Disbursements to Creditors                                   $17,474.57

 TOTAL DISBURSEMENTS :                                                                                 $22,548.03



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/06/2020                                  By: /s/ Isabel C. Balboa
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
